Title: To John Adams from Benjamin Stoddert, 29 August 1799
From: Stoddert, Benjamin
To: Adams, John


(copied)
Sir
Trenton. 29. August 1799.

The Officers are now all at this place, & not badly accomodated. Will you Sir, pardon the liberty I take, not in my official, but private Character, in expressing a wish, that it may not be inconvenient for you to Join them here, before our Ministers depart for France.
It may happen, that a knowledge of recent events in Europe, may be acquired Just before the sailing of the Ministers, which would make some alterations in their Instructions necessary: and possibly these events might be of a nature to require the suspension for a time of the mission.
I could urge both Public considerations & those which relate more immediately to yourself, to Justify the wish I have ventured to express—but I will only say, that I have the most perfect conviction, that your presence here before the Departure of the Ministers, would afford Great satisfaction to the best disposed & best informed men, in that part of the Country with which I am best acquainted; and I believe, to the great mass of good men all over the United States.
I will only add that I write this letter, without communication with any person—that if I err, the error is all my own—in my motives, I cannot be mistaken.
I have the honor to be / with the highest respect / & esteem Sir Yr most / Obed. Servt.
Ben Stoddert.